Exhibit 10.3

 

ICAGEN, INC.

 

Incentive Stock Option Agreement

Granted Under 2004 Stock Incentive Plan

 

1. Grant of Option.

 

This agreement evidences the grant by Icagen, Inc., a Delaware corporation (the
“Company”), on             , 200[  ] (the “Grant Date”) to                     ,
an employee of the Company (the “Participant”), of an option to purchase, in
whole or in part, on the terms provided herein and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), a total of              shares (the “Shares”) of
common stock, $0.001 par value per share, of the Company (“Common Stock”) at
$             per Share. Unless earlier terminated, this option shall expire at
5:00 p.m., Eastern time, on                      (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

 

[This option will become exercisable (“vest”) as to         % of the original
number of Shares on the [first] anniversary of the Grant Date and as to an
additional         % of the original number of Shares at the end of each
successive [one-month] period following the first anniversary of the Grant Date
until the [fourth] anniversary of the Grant Date.]

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full as follows:

 

(1) in cash or by check, payable to the order of the Company;

 

(2) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly

 



--------------------------------------------------------------------------------

to the Company cash or a check sufficient to pay the exercise price and any
required tax withholding;

 

(3) with the approval of the Board, when the Common Stock is registered under
the Exchange Act, by delivery of shares of Common Stock owned by the Participant
valued at their fair market value as determined by (or in a manner approved by)
the Board in good faith (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law and (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant at least six
months prior to such delivery;

 

(4) to the extent permitted by applicable law and by the Board, in its sole
discretion by (i) delivery of a promissory note of the Participant to the
Company on terms determined by the Board, or (ii) payment of such other lawful
consideration as the Board may determine; or

 

(5) by any combination of the above permitted forms of payment.

 

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.

 

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

 

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

- 2 -



--------------------------------------------------------------------------------

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.

 

4. Agreement in Connection with Public Offering.

 

The Participant agrees, in connection with an underwritten public offering of
the Company’s securities pursuant to a registration statement under the
Securities Act, (i) not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock held by the
Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for such number of days
(not to exceed 180 days) from the effective date of such registration statement
as the managing underwriters or the Company may require, and (ii) to execute any
agreement reflecting clause (i) above as may be requested by the Company or the
managing underwriters at the time of such offering.

 

5. Tax Matters.

 

(a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option. When
the Common Stock is registered under the Exchange Act, Participant may satisfy
such tax obligations in whole or in part by delivery of shares of Common Stock
owned by Participant; provided, however, that the total tax withholding where
stock is being used to satisfy such tax obligations cannot exceed the Company’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). The Company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to Participant.

 

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

 

6. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent

 

- 3 -



--------------------------------------------------------------------------------

and distribution, and, during the lifetime of the Participant, this option shall
be exercisable only by the Participant.

 

7. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

       

Icagen, Inc.

Dated:

 

________

     

By:

                   

Name:

                   

Title:

   

 

- 4 -



--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2004 Stock Incentive Plan.

 

PARTICIPANT:

 

Address:

         

 

- 5 -